


Exhibit 10.1




AMENDED AND RESTATED TRANSITION AGREEMENT
This AMENDED AND RESTATED TRANSITION AGREEMENT (the “Agreement”) is entered into
effective May 8, 2014 by and between Peabody Energy Corporation, a Delaware
corporation (the “Company”), and Gregory H. Boyce (“Executive”). This Agreement
amends and restates the Transition Agreement between the Company and Executive,
dated as of April 29, 2013 (the “Prior Agreement”). The Company and Executive
hereby agree that upon full execution hereof, the Prior Agreement shall be of no
further force or effect.
RECITALS
Executive and the Company are parties to the 2009 Restated Employment Agreement
(the “Employment Agreement”) pursuant to which Executive currently serves as the
Company’s Chairman and Chief Executive Officer. Executive and the Company desire
to provide in this Agreement the terms that will apply during the transition to
Executive’s successor (or successors) as Chairman and Chief Executive of the
Company, all on the terms and subject to the conditions set forth herein.
It is therefore hereby agreed by and between the parties as follows (capitalized
terms used in this Agreement without definition to have the meanings assigned to
them in the Employment Agreement):
1.Term of Employment. The Employment Agreement provides for a term of employment
that began on December 31, 2009 and will end on December 31, 2014, subject to
earlier termination as described in Section 6 of the Employment Agreement.
Subject to the other terms and conditions of this Agreement, the Term of
Employment is hereby extended to June 30, 2016.


2.Transition of Duties, Titles and Responsibilities.


(a)Transition Schedule. Executive shall continue as Chairman and Chief Executive
Officer of the Company through June 30, 2015, or such earlier date as his
successor as Chief Executive Officer is appointed (the earlier of such dates is
referred to as the “CEO Transition Date”). Upon appointment of the new Chief
Executive Officer and continuing until the earlier of the appointment of
Executive’s successor as Chairman of the Board and June 30, 2016, Executive will
continue as a full-time employee of the Company in the position of Executive
Chairman. Effective upon the appointment of Executive’s successor as Chairman of
the Board, Executive’s service as an employee and member of the Board will
cease, and the Term of Employment will end (the date of such appointment or
other termination of Executive’s employment is referred to herein as the
“Separation Date”). The termination of Executive’s service as a result of the
appointment of his successors as Chief Executive Officer and Chairman of the
Board will be considered a termination of Executive’s employment without Cause
for purposes of the Employment Agreement, but Executive will not be considered
to experience a termination of employment as a result of the appointment of his
successor as Chief Executive Officer for so long as the Company has not
terminated his service as Executive Chairman.



--------------------------------------------------------------------------------




(b)Responsibilities. Prior to the CEO Transition Date, Executive’s duties and
responsibilities shall be as set forth in the Employment Agreement. As Executive
Chairman, Executive shall report to the Board and shall have the customary
powers, responsibilities and authority of executives holding the position of
Executive Chairman in corporations of the size, type and nature of the Company,
as it exists from time to time, and as are assigned by the Board. Because the
Board has authority to separate the roles of Chief Executive Officer and
Chairman of the Board, the new Chief Executive Officer and new Chairman will not
necessarily be the same person.


(c)Separation from Service. Executive and the Company understand and intend that
Executive will experience a “separation from service” for purposes of Section
409A (determined using the rules of construction set forth in Section 6.2(c) of
the Employment Agreement) on the Separation Date, and not before. The Company
and Executive hereby agree to act in accordance with the intention described in
the preceding sentence.


3.Compensation.


(a)Base Salary. For calendar year 2014 and the first six months of calendar year
2015, Executive shall be paid a Base Salary at the rate of $1,225,660 per annum
(the “CEO Base Salary”). For so much of the last six months of calendar year
2015 and the first six months of calendar year 2016 as he shall serve as
Executive Chairman, Executive shall be paid a Base Salary at the rate of
$900,000 per annum (the “Executive Chairman Base Salary”).


(b)Bonus. Executive’s target Bonus opportunity for calendar year 2014 and the
first six months of calendar year 2015 shall be 120% of the CEO Base Salary, and
his maximum Bonus opportunity for such period shall be 240% of the CEO Base
Salary. Executive’s target Bonus opportunity for the last six months of calendar
year 2015 and the first six months of calendar year 2016 shall be 100% of the
Executive Chairman Base Salary, and his maximum Bonus opportunity for such
period shall be 200% of the Executive Chairman Base Salary. For the avoidance of
doubt, (i) in all cases, the actual amount of Executive’s Bonus will be based on
the Company’s achievement of the relevant performance targets for such year,
(ii) in all cases, the Bonus for any calendar year will be paid in one lump sum
at the time when Bonuses are otherwise paid to the Company’s senior executives
(but in no case later than March 15 of the calendar year following the calendar
year in respect of which such Bonus was earned), (iii) except as provided in
Section 4, for calendar year 2015 Executive’s Bonus will be prorated (in
accordance with the past practice of the Company) for the period of the year, if
any, during which the CEO Base Salary or the Executive Chairman Base Salary, as
applicable, is in effect and (iv) in all cases, for any calendar year
Executive’s Bonus shall be prorated for the portion of such year that occurs
prior to the Separation Date.


(c)Long-Term Incentive Awards. Executive acknowledges and agrees that his
Long-Term Incentive Awards for calendar year 2014 were granted to him prior to
the date hereof. The grant date value for Executive’s Long-Term Incentive Awards
to be made in calendar year 2015 shall be $4,414,150, which amount represents
(i) a grant date value of 500% of the CEO Base Salary prorated for six months
plus (ii) a grant date value of 300% of the Executive Chairman Base Salary
prorated for six months. Assuming the Separation Date does not occur before the
date in 2016 when the Company makes long-term incentive

2

--------------------------------------------------------------------------------




awards to its senior executives generally, Executive shall receive a Long-Term
Incentive Award for calendar year 2016 with a grant date value of $1,350,000.


(d)Miscellaneous. In all respects not specifically described otherwise in the
foregoing Sections 3(a), 3(b) and 3(c), Executive’s Base Salary, Bonus and
Long-Term Incentive Awards shall be governed by the terms of Sections 3.1, 3.2
and 3.3 of the Employment Agreement, respectively; provided, however, that
except as provided Sections 4(d) and 4(e) below, in no event will Executive’s
Long-Term Incentive Awards for calendar year 2015 or 2016 provide for
accelerated or continued vesting in the event of Retirement or other
resignation. For the avoidance of doubt, it is noted that the Long-Term
Incentive Awards referred to in Section 3(c) are separate and distinct from the
Special RSU Awards referred to in Section 3(f).


(e)Benefits and Perquisites. During the Term of Employment, Executive shall
continue to be eligible for employee benefits and perquisites as provided in
Section 4 of the Employment Agreement. Such benefits and perquisites shall
include the continuation of Executive’s existing security arrangements and the
right to travel on Company or chartered aircraft in a manner consistent with
past practice; provided, however that Executive shall not be entitled to the
continuation of security arrangements or use of Company aircraft after the
Separation Date; and provided, further, that Executive shall reimburse the
Company to the extent the “incremental cost”, as computed in accordance with
Item 402(c)(2)(ix) of Regulation S-K promulgated by the Securities and Exchange
Commission (or any successor regulation), of Executive's non-business use of
Company or chartered aircraft (i) during the period beginning on July 1, 2015
and ending on December 31, 2015 exceeds $60,000, or (ii) during the period
beginning on January 1, 2016 and ending on June 30, 2016 exceeds $60,000, but in
the case of each of the foregoing clauses (i) and (ii), prorated for the portion
of each such period that occurs prior to the Separation Date.


(f)Special Equity Awards: Grant. Provided that the Separation Date has not
occurred as of the applicable grant dates described herein, Executive shall have
received, or be eligible to receive, three grants of restricted stock units
(“RSUs”) as follows:


(i)Executive hereby acknowledges and agrees that the 2013 RSU Award (as defined
in the Prior Agreement) and the 2014 RSU Award (as defined in the Prior
Agreement) were made to Executive pursuant to the terms of the Prior Agreement.


(ii)On the date in calendar year 2015 when the Special Committee makes Long-Term
Incentive Awards generally to the Company’s senior executives, Executive shall
receive a grant of that number of RSUs determined by dividing $1,000,000 by the
closing price for the Company’s common stock on the grant date and rounding to
the nearest whole number (the “2015 RSU Award”). For purposes of this Agreement
the 2013 RSU Award, the 2014 RSU Award and the 2015 RSU Award shall collectively
be referred to as the “Special RSU Awards”.


The Special RSU Awards have been, and will continue to be, granted under the
Company’s 2011 Long-Term Equity Incentive Plan, will vest as provided in Section
3(g) below and will be settled as provided in Section 3(h) below. The Special
RSU Awards are, and will be, governed by separate grant agreements whose terms
shall be consistent with this

3

--------------------------------------------------------------------------------




Agreement. Executive’s right to receive a Special RSU Award or a Substitute Cash
Award (as defined in Section 3(i) below) shall in all cases be subject to
Executive’s compliance with Section 13 of the Employment Agreement through the
applicable grant date. Executive and the Company acknowledge and agree that the
Special RSU Awards will not be considered Long-Term Incentive Awards for
purposes of the Employment Agreement or this Agreement and, as such, will not
vest or continue to vest if Executive terminates his employment for Good Reason.
(g)Special RSU Awards: Vesting.


(i)Subject to the other terms and conditions of this Agreement (including
without limitation Section 4(e) below): (A) the 2013 RSU Award and 2014 RSU
Award will vest (1) as to 50% of the RSUs included in each such Special RSU
Award on the CEO Transition Date, and (2) as to the remaining 50% of the RSUs
included in each such Special RSU Award on the date of the appointment of
Executive’s successor as Chairman of the Board; and (B) the 2015 RSU Award will
vest as to 100% of the RSUs included in such Special RSU Award on the date of
the appointment of Executive’s successor as Chairman of the Board; provided,
however, that except as otherwise provided in this Agreement, the Special RSU
Awards, whether or not vested, will be forfeited in their entirety if
Executive’s employment with the Company terminates by reason of Retirement or
other resignation on or before December 31, 2014.


(ii)The vesting of the Special RSU Awards shall be conditioned in each case on
Executive’s continued employment with the Company through the applicable vesting
date pursuant to the terms of this Agreement, and any RSUs that have not vested
as of the Separation Date shall be forfeited without any payment therefor, and
Executive shall have no further rights or interest therein; provided, however,
Executive’s unvested Special RSU Awards that are outstanding will vest
immediately as of the date (A) the Company terminates Executive’s employment
without Cause (including as provided in Section 2(a) above); or (B) Executive’s
employment terminates as a result of death or Disability; or (C) Executive
terminates employment with the Company on June 30, 2016 (such vesting as
provided in Section 4(e)(iii)).


(h)Settlement of Special RSU Awards; Holding Requirement. Executive’s Special
RSU Awards, to the extent vested, will be settled by delivery of the number of
shares of the Company’s common stock underlying such vested awards, net of
shares withheld for taxes, on the first day of the seventh month following the
Separation Date, provided that settlement shall be made only if (and Executive
shall forfeit his entitlement to the Special RSU Awards unless) by such date
Executive has executed and delivered to the Company a general release of the
Company and its officers, employees directors and affiliates in the form
attached to this Agreement as Annex A (a “General Release”), and the General
Release has become irrevocable. Except for shares withheld for the payment of
taxes at the time that Special RSUs Awards are settled (or, if required under
applicable law, upon earlier vesting), Executive shall not sell, gift, transfer,
pledge or otherwise dispose of or encumber any shares of the Company’s common
stock delivered upon settlement of any Special RSU Award before the first
anniversary of the Separation Date. The foregoing restrictions shall lapse
immediately in the event of Executive’s death. In addition, if

4

--------------------------------------------------------------------------------




Executive materially breaches any of the covenants set forth in Section 13 of
the Employment Agreement before the first anniversary of the Separation Date,
the Company may require Executive to return to the Company and relinquish his
interest in any or all shares delivered to Executive upon settlement of the
Special RSU Awards and to repay any cash payments made pursuant to any
Substitute Cash Award (as defined herein).


(i)Substitute Cash Awards. If, prior to the award date specified in Section
3(f)(i) above for the 2015 RSU Award, (i) the Company terminates Executive’s
employment without Cause (including as provided in Section 2(a) above) or (ii)
Executive’s employment terminates as a result of death or Disability, then the
2015 RSU Award shall not be made to Executive on the applicable award date and
Executive shall receive in lieu thereof, on the applicable award date (but
subject in all cases to the last sentence of Section 3(h) above), a cash payment
of $1,000,000 (a “Substitute Cash Award”); provided, however, that if Executive
is one of the Company’s “specified employees” for purposes of Section 409A at
the time of his termination of employment, with the result that payment of a
Substitute Cash Award may not be made on the applicable award date without
causing Executive to be subject to additional tax or interest under Section
409A, then payment will be made instead on the first business day of the seventh
month following the Separation Date. Payment of a Substitute Cash Award shall be
made only if (and Executive shall forfeit his entitlement to the relevant
Substitute Cash Award unless) by the date specified for payment Executive has
executed and delivered to the Company a General Release, and the General Release
has become irrevocable.


4.Termination of Employment. In addition to the amounts paid pursuant to the
surviving provisions of the Employment Agreement (see Section 6 hereof) and the
provisions of this Agreement relating to Special RSU Awards and Substitute Cash
Awards, Executive’s rights upon termination of employment shall be as follows:


(a)On or before December 31, 2014. If Executive’s employment terminates for any
reason on or prior to December 31, 2014, Executive’s rights shall be as set
forth in the Employment Agreement. (For the avoidance of doubt, it is noted that
such rights do not take account of, or apply to, the extension of the Term of
Employment to June 30, 2016.)
(b)Death or Disability. If Executive’s employment terminates due to death or
Disability on or after January 1, 2015 and before June 30, 2016, Executive’s
rights shall be as set forth in Section 6.4 of the Employment Agreement. In
addition to such rights, Executive’s unvested Long-Term Incentive Awards that
are outstanding on the Separation Date will continue to vest in accordance with
their terms, subject to Executive’s compliance with Section 13 of the Employment
Agreement, as though Executive remained employed with the Company after the
Separation Date through the vesting period applicable to such awards, and will
be exercisable and/or payable as provided in the applicable plan and/or award
agreement as though Executive remained so employed.


(c)Termination for Cause or Resignation During Calendar Year 2015 or 2016. If
Executive’s employment with the Company is terminated as a result of Executive’s
Retirement or other resignation on or after January 1, 2015 and before June 30,
2016, Executive shall be paid:
i.the Accrued Obligations as set forth in Section 6.1 of the Employment
Agreement; and

5

--------------------------------------------------------------------------------






ii.if the Separation Date precedes the payment date for the Bonus earned by
Executive for the calendar year preceding the year in which such Retirement or
resignation occurs, the Bonus Executive earned for such preceding year.


In addition to the amount due pursuant to the preceding sentence, in the event
of such a termination of Executive’s employment, so long as the Separation Date
is on or after January 1, 2015, Executive’s unvested Long-Term Incentive Awards
that were granted prior to January 1, 2015, and that remain outstanding on the
Separation Date will continue to vest in accordance with their terms, subject to
Executive’s compliance with Section 13 of the Employment Agreement, as though
Executive remained employed with the Company after the Separation Date through
the vesting period applicable to such awards, and will be exercisable and/or
payable as provided in the applicable plan and/or award agreement as though
Executive remained so employed. If Executive’s employment is terminated by the
Company for Cause, Executive shall be paid only the Accrued Obligations as set
forth in Section 6.1 of the Employment Agreement.
(d)Termination not for Cause During Calendar Year 2015 or 2016. If the Company
terminates Executive’s employment without Cause (including as provided in
Section 2(a) above) on or after January 1, 2015 and before June 30, 2016, then
the Executive shall be paid:
i.the Accrued Obligations;


ii.if the Separation Date precedes the payment date for the Bonus earned by
Executive for the calendar year preceding the year in which the Separation Date
occurs, the Bonus Executive earned for such preceding year; and


iii.the Bonus for the year in which the Separation Date occurs, determined and
paid and, if applicable, prorated as provided in Section 3(b).


In addition, Executive’s unvested Long-Term Incentive Awards that are
outstanding on the Separation Date will continue to vest in accordance with
their terms, subject to Executive’s compliance with Section 13 of the Employment
Agreement, as though Executive remained employed with the Company after the
Separation Date through the vesting period applicable to such awards, and will
be exercisable and/or payable as provided in the applicable plan and/or award
agreement as though Executive remained so employed.
For the purpose of this Agreement, on or after January 1, 2015, Executive shall
be treated as if he was terminated by the Company without Cause to the extent
that: either (A) without Executive’s written consent, the Company relocates
Executive’s primary office so that it is no longer within 50 miles of the
Company’s current offices in St. Louis, Missouri or Phoenix, Arizona; or (B) (I)
the Company fails to provide Executive with any payment or employee benefit or
perquisite (as provided in Section 3(c) above) due pursuant hereto or fails to
obtain a written assumption of its obligations under this Agreement by a
successor owner of substantially all of the Company’s assets in connection with
a merger, consolidation, asset sale, liquidation, combination or other similar
transaction; (II) Executive notifies the Company of such failure in writing
within sixty (60) days of the occurrence of such failure; (III) the Company
fails to cure such failure within thirty (30)

6

--------------------------------------------------------------------------------




days of receipt of the written notice described in the foregoing clause (II);
and (IV) Executive terminates his employment with the Company within fifteen
(15) days of the expiration of the cure period described in the foregoing clause
(III) by delivering written notice of such termination to the Company. To the
extent Executive terminates employment pursuant to the preceding sentence, the
General Release shall not require a release of Executive’s claims for the salary
or benefits that the Company failed to provide pursuant to clause (B) of the
preceding sentence, but so long as it has become irrevocable, such General
Release shall nonetheless meet the release requirements for purposes of (1)
issuing the shares that are required to be issued to Executive pursuant to
Section 3(h) hereof, and (2) if applicable, making any Substitute Cash Award to
Executive required by Section 3(i) hereof.
(e)Continued Employment through June 30, 2016. In the event that Executive’s
employment with the Company continues through June 30, 2016:


(i)Executive shall be entitled to a prorated Bonus for 2016, determined and paid
in accordance with Section 3(b) above;


(ii)upon Executive’s termination of employment unvested Long-Term Incentive
Awards that are outstanding on the Separation Date will continue to vest in
accordance with their terms, subject to Executive’s compliance with Section 13
of the Employment Agreement, as though Executive remained employed with the
Company after the Separation Date through the vesting period applicable to such
awards, and will be exercisable and/or payable as provided in the applicable
plan and/or award agreement as though Executive remained so employed; and


(iii)the Special RSU awards will be vested in full as of June 30, 2016 and will
be paid as provided in Section 3(f) above.
Except as set forth in this Agreement, Executive shall have no other rights to
severance, compensation or benefits following his Separation from Service during
calendar year 2015 or 2016, and in particular Executive and the Company
acknowledge and agree that Sections 6.2 and 6.5 of the Employment Agreement
shall not apply if Executive’s employment terminates on or after January 1,
2015.
5.Resignation from the Board. Upon Executive’s termination of employment as
Executive Chairman for any reason, whether at the end of the Term of Employment
or otherwise, Executive shall be deemed to have resigned from the Board and to
have resigned from the board of directors or similar governing body, and as an
officer or employee, of any of the Company’s subsidiaries and affiliates where
Executive held such positions, and to have executed any documents necessary to
effect any such resignation.


6.Employment Agreement. This Agreement amends the Employment Agreement, but
except as modified hereby, the Employment Agreement will remain in full force
and effect. In particular, Executive acknowledges and agrees that the covenants
set forth in Section 13 of the Employment will continue in effect for the
periods specified therein, it being understood and agreed that the Term of
Employment referred to in such Section 13 shall be the Term of Employment as
modified by Section 1 of this Agreement (that is, June 30, 2016, unless
terminated earlier pursuant to Section 4 hereof). Without limiting the
generality of the preceding sentence, nothing in this Agreement is intended, or
will be construed, to impair Executive’s rights under Sections 3.4 and 3.5 of
the Employment Agreement. Executive further acknowledges and agrees that neither
the entering into of

7

--------------------------------------------------------------------------------




this Agreement nor the taking of any action or consummation of any transaction
contemplated by this Agreement (including without limitation Executive’s ceasing
to hold the position of Chief Executive Officer of the Company or the reduction
in Executive’s current Base Salary and Bonus opportunity provided for in
Sections 3(a) and 3(b) hereof) shall constitute Good Reason for purposes of the
Employment Agreement or this Agreement. All references to a successor’s
appointment to a position or office shall be deemed to refer to and include the
successor’s assumption of such position or office. In the event of any conflict
between the Employment Agreement and this Agreement, this Agreement will
control.


7.Counterparts. This Agreement may be executed in two or more counterparts, each
of which shall be considered an original.
[SIGNATURE PAGE FOLLOWS]

8

--------------------------------------------------------------------------------




 
PEABODY ENERGY CORPORATION
 
By:
/s/ William A. Coley
 
William A. Coley
Compensation Committee Chair
 
 
 
 
EXECUTIVE
 
/s/ Gregory H. Boyce
 
Gregory H. Boyce










9

--------------------------------------------------------------------------------




ANNEX A


Form of General Release
This Agreement (“Release”) is entered into in connection with your
termination/resignation from Peabody Energy Corporation(the “Company”) on [DATE
OF TERMINATION] (“Termination Date”).
For the consideration set forth in the Amended and Restated Transition Agreement
between you and the Company dated as of May 8, 2014, as amended (your
“Transition Agreement”), which constitute monies and benefits to which you are
not already entitled, you agree as follows:
1.    You agree that, upon the request of the Company, you will cooperate in any
pending or future litigation or governmental inquiry which involves any
interests of the Company, its parent companies and their subsidiaries or
affiliates (collectively the “Companies”), to which you are not a party adverse
to the Companies and in relation to which you have knowledge or information.
Upon the request of and at the expense of the Companies, and upon reasonable
notice, you will testify truthfully in such proceedings, in any jurisdiction,
whether or not such testimony can otherwise be compelled. The Companies will
attempt to schedule such testimony in a manner that does not interfere with your
professional and/or personal obligations, but cannot guarantee such scheduling.
2.    Subject to the provisions of paragraph 7, you hereby irrevocably and
unconditionally waive, on behalf of yourself and each of your heirs, executors,
administrators, representatives, agents, insurers, successors and assigns
(collectively, the “Releasors”) any and all claims, demands, causes of action,
costs and expenses for damages (whether known or unknown) which you had, now
have or may have against the Companies on any grounds whatsoever, whether known
or not at the time of execution of this Agreement, including without limitation
any claims arising out of your employment with, or other service as an officer
or director of, any of the Companies or in connection with the termination of
such employment or other service, and, on behalf of yourself and the other
Releasors, hereby release and discharge forever the Companies and all of their
predecessors, successors, assigns and their respective current and former
employees, officers, directors, shareholders, insurers, agents and counsel
(hereinafter, with the Companies, collectively referred to as the “Releasees”)
from any such claims or demands. This Release includes, but is not limited to,
the following: (i) any claim under any contract, tort, or any other local,
state, or federal statutory or common law, including, but not limited to, any
claim that the Releasees, jointly or severally, breached any contract or
promise, express or implied, or any term or condition of your employment, and
any claim for promissory estoppel or wrongful discharge arising out of your
employment with the Companies or any of the Releasees and/or the termination of
such employment; (ii) any claim of unjust, wrongful, or tortious discharge
(including any claim of fraud, negligence, retaliation for whistle blowing, or
intentional infliction of emotional distress); (iii) any claim of defamation or
other common-law action; (iv) any claims of discrimination on any basis,
including, without limitation, age, appearance, color, disability, gender
identification, marital status, military status, national origin, political

A-1

--------------------------------------------------------------------------------




affiliation, race, religion, sex, sexual orientation, veteran status, or any
other characteristic (including, but not limited to, status as a
“whistleblower”), under any federal, state, or local statute, ordinance, order,
or law, including, but not limited to, the Civil Rights Act of 1964, 42 U.S.C. §
2000e et seq., the Civil Rights Act of 1866, 42 U.S.C. § 1981, the Age
Discrimination in Employment Act, 29 U.S.C. § 621 et seq., (including but not
limited to the Older Worker’s Benefit Protection Act), the Americans with
Disabilities Act of 1990, 42 U.S.C. § 12101 et seq., the Fair Labor Standards
Act of 1938, 29 U.S.C. § 201 et seq., the Rehabilitation Act of 1973, 29 U.S.C.
§ 701 et seq., the Family and Medical Leave Act, 29 U.S.C. § 2601, the Employee
Retirement Income Security Act, 29 U.S.C. § 1001, et seq., the Lilly Ledbetter
Fair Pay Act of 2009, the Pregnancy Discrimination Act of 1978, or the Worker
Adjustment and Retraining Notification Act, 29 U.S.C. 2101, et seq., all as
amended; (v) any claim under any Missouri employment law; and/or (vi) any other
claim relating to your employment or other service as an officer or director,
the termination of your employment or such other service or the Releasees’
failure to reemploy you under any federal, state or local statute, ordinance,
order or law. Except as provided in paragraph 7 below, this Release is intended
to cover all possible legal and/or equitable relief, including, but not limited
to, reinstatement, wages, back pay, front pay, benefits, perquisites,
compensatory damages, punitive damages, liquidated damages, damages for pain or
suffering, damages for emotional distress, damages for loss of consortium, and
attorneys’ fees. You further agree not to file any claim, complaint, or cause of
action or lawsuit against the Releasees that you have released in this Release.
You understand and acknowledge that, except as provided in paragraph 7 and for
claims arising after the date hereof, the provisions of this Paragraph mean that
neither you nor any of the Releasors can bring a lawsuit against the Releasees
for any reason.
3.    You acknowledge that, as of the date you sign this Release: (a) you have
properly disclosed to the Companies any work-related injury(s); (b) you have
been paid in full all wages due and owing to you for any and all work performed
for the Companies; and (c) you have properly disclosed to the Companies all
facts or circumstances of which you are aware that may constitute a violation by
the Companies of the Fair Labor Standards Act or a state law equivalent.
4.    You understand that you are not waiving any rights or claims that may
arise after this document has been signed by you. In exchange for signing this
document, you will be given the rights and benefits provided herein and in your
Transition Agreement, which constitute monies and benefits to which you are not
already entitled. You further represent and agree that, except as enumerated in
your Transition Agreement, as well as any surviving obligations in your
Employment Agreement, you are not entitled to any other payment or remuneration
of any kind.
5.    You hereby acknowledge that you have been advised to consult with an
attorney before you sign this document and that, for a period of seven (7) days
after the date on which you execute this Release, you may revoke this Release,
but such revocation would only apply to claims arising under the Age
Discrimination in Employment Act, 29 U.S.C. § 621 et seq., (including but not
limited to the Older Worker’s Benefit Protection Act); that this Release is not
effective or enforceable with respect to the Age Discrimination in Employment
Act, 29 U.S.C. § 621 et seq., (including but not limited to the Older Worker’s
Benefit Protection Act) until such seven (7) day period has expired; that, if
you exercise your right to revoke this Release within seven (7) days after
signing

A-2

--------------------------------------------------------------------------------




this Release, all provisions contained in this Release relating to the Age
Discrimination in Employment Act, 29 U.S.C. § 621 et seq., (including but not
limited to the Older Worker’s Benefit Protection Act) shall be null and void and
the contents of this Release may not be used by either party for any such
purpose, but that it shall remain fully in effect and enforceable for all other
purposes; that, should you decide to revoke this Release for the purposes set
forth in this paragraph 5, such revocation must be in writing and delivered to
Vice President of Corporate and International Human Resources, Peabody Energy,
701 Market Street, St. Louis, MO 63101, by personal delivery or by first class
mail, postage prepaid, or certified mail within the same seven (7) day period
(if mailed, the date of the postmark or certification will be used to determine
the date of revocation); and that should any such revocation occur, you will
forfeit your right to receive any and all benefits (including severance
payments) that are to be paid or provided pursuant to your Transition Agreement
to the extent such benefits are contingent upon execution and non-revocation of
a release of claims against some or all of the Releasees.
6.    You acknowledge that you have been informed that you have up to twenty-one
(21) days within which to consider this Release prior to your execution of it.
7.    It is specifically understood and agreed that this Release has no effect
on your rights: (a) with regard to claims that cannot be waived by law; however,
you acknowledge and agree that you waive any right to monetary recovery should
any federal, state, or local administrative agency or commission pursue any
claims on your behalf arising out of or related to your employment with and/or
separation from the Company; (b) to receive retirement benefits from the
Company’s retirement plans accrued and vested on or prior to the Termination
Date; (c) to continue participation in any Company health insurance plan
pursuant to the provisions of COBRA following the Termination Date; (d) to
continue participation in all other applicable Company benefit plans until the
Termination Date, subject to the terms of such plans as they may exist from time
to time; and (e) with regard to a workers’ compensation claim, if applicable.
You further acknowledge and agree that your participation in any of the
Company’s disability, life insurance, accidental death and dismemberment, and/or
other related plans shall cease in accordance with the terms of the respective
plan, and that you have been informed that the Company’s Long Term Disability
plan requires as a condition of participation that the employee be “actively at
work” and that you will not, therefore, be eligible to continue to participate
in such plan after the Termination Date, except as a result of your exercising
any conversion rights as contained in the plan. Furthermore, nothing in this
Release modifies or affects any rights that you have (i) to be indemnified and
held harmless for your acts and omissions to act as an employee of the Company
under any insurance policy procured and maintained by the Company, any
Indemnification Agreement with or indemnification policy of the Company or of
any other party, as in effect at any time and from time to time (including, but
not limited to, the Company’s Amended and Restated By-Laws, Article IV,
Indemnification), or under applicable law, (ii) to be paid amounts due pursuant
to, and to be provided benefits required to be provided by your Transition
Agreement and your Employment Agreement, incorporated herein by reference.
8.    You expressly represent that you have relied on no representations or
statements other than those, which appear in your Transition Agreement. There
shall be no modifications or amendments to your Transition Agreement unless they
are in writing and signed by all of the parties.

A-3

--------------------------------------------------------------------------------




9.    You agree to relinquish any and all rights to reemployment or
reinstatement as an employee with the Companies and you agree not to apply or
otherwise seek employment or reemployment with the Companies in any capacity.
The Companies shall have the right to reject without cause any application for
future employment made by you.
10.    You hereby reaffirm your obligations pursuant to Section 13 of your
Employment Agreement. In addition, you hereby reaffirm all other post-employment
obligations you have pursuant to your Transition Agreement.
11.    You expressly represent that you have not assigned any claim being
released under this Release.
12.    You expressly represent that you have not filed, and you agree not to
initiate or cause to be initiated on your behalf, any complaint, charge, claim
or proceeding against the Releasees before any local, state or federal agency,
court or other body relating to your employment or other service as an officer
or director of the Companies or the termination of your employment or such other
service, other than with respect to claims which by virtue of paragraph 7 are
not released (each, individually, a “Proceeding”), and you agree not to
participate voluntarily in any Proceeding. You hereby waive any right you may
have to benefit in any manner from any relief (whether monetary or otherwise)
arising out of any Proceeding. The preceding two sentences, however, shall not
preclude you from filing a charge with or participating in any administrative
investigation or proceeding by the Equal Employment Opportunity Commission or
another Fair Employment Practices agency, but you are waiving your right to
recover money in connection with any such charge or investigation.
13.    You acknowledge that this Release provided hereunder does not constitute
and should not be construed as an admission of liability or wrongdoing by the
Releasees with respect to any claim asserted by you or by any other employee.
You also understand that, by signing this Release, you are giving up any rights
to receive any remedial and/or monetary relief (for example, reinstatement, back
pay, front pay, emotional distress damages and punitive damages) as a
consequence of any charge or complaint filed with the EEOC or any other human
rights commission.
14.    You represent and warrant that, unless otherwise agreed between you and
the Company and except for any materials that you have the right to retain under
applicable law, you have made reasonable efforts to return all Company property
in your possession, including without limitation all Company files, access keys
and codes, desk keys, ID badges, computers, records, manuals, electronic
devices, computer programs, papers, electronically stored information or
documents, telephones and credit cards, and that you have not knowingly retained
copies of any Company property, either electronically or in print.
15.    You and the Companies agree that this Release shall be construed under
the laws of the state of Missouri, except as otherwise preempted by the Employee
Retirement Income Security Act of 1974.

A-4

--------------------------------------------------------------------------------




16.    You understand that, if any of the provisions of this Release are
declared invalid, void or unenforceable, in whole or in part, all other
provisions of this Release shall remain in full force and effect.
17.    You understand that other than your Transition Agreement, your Employment
Agreement and your Indemnification Agreement, this Release supersedes and
replaces any other agreement, whether written or oral, and represents the entire
agreement between the parties in respect of the subject matter hereof, and that
other than your Transition Agreement, your Employment Agreement and your
Indemnification Agreement, there are no other understandings or agreements
between the parties regarding your employment, your benefits or termination from
the Company. You further acknowledge: that you have read this Release; that you
have been given an opportunity to review this Release with legal counsel of your
own choosing, at your own expense; that you have apprised yourself of sufficient
relevant information, through sources of your own selection, in order that you
might intelligently exercise your own judgment in deciding whether to execute
this Release; that you have freely executed this Release on the basis of your
own judgment, belief, and knowledge, and not on the basis of any representation
by the Companies, their attorneys, or anyone acting on their behalf; and that
you are not relying on any promise or representation whatsoever not contained
herein or in the Transition Agreement or your Employment Agreement as an
inducement to execute this Release.
By signing this agreement, you agree and recognize that, subject to the limited
revocation provisions of paragraph 5 hereof, this Release is final and binding.
 
PEABODY ENERGY CORPORATION:
 
By:
 
 
Name:
 
 
Title:
 
 
Date:
 
 
 
 
 
 
 


A-5

--------------------------------------------------------------------------------




 
EXECUTIVE:
 
 
 
 
 
 
 
By:
 
 
 
Gregory H. Boyce
 
 
 
 
Date:
 
 
 
 
 
 
 
 
 
 




A-6